UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUIS MILBURN, et al.,

                    Plaintiffs,
                                         No. 79-CV-5077 (LAP)
-against-
                                                ORDER
HENRY S. DOGIN, et al.,

                    Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Mr. Miller’s motion to

intervene, (see dkt. no. 589), and Mr. Miller’s letter

commenting on the motion, (see dkt. no. 590).   Counsel shall be

prepared to discuss those letters at the conference scheduled

for June 30, 2021 at 11:00 a.m.

SO ORDERED.

Dated:      June 23, 2021
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                  1
